Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/21 has been entered.
Allowable Subject Matter
Claims 1-9, 10, 11-18 and 20-28 are allowed.
     Examiner’s Comments
Claims 1-9, 10, 11-13, 14-18 and 20-28 have been renumbered as claims 1-9, 13, 10-12, 14-18, 19-27 respectively. 
It is noted that the claimed invention is read in light of the written disclosure. Therefor the claimed “boosting film” is viewed as a film used to enhance the bass in the sound and the claimed “opening” in the blocking member is viewed as an opening present in the blocking member that allows sound waves to be emitted.  
The following is an examiner’s statement of reasons for allowance: The reasons for allowance are already on record.  The closest art as discussed in the final rejection is considered to be Kim et al.  This reference however taken alone or in obvious combination does not teach the claimed device including a display panel as provided in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Quinn et al. teaches a related device that includes an acoustic layer to enhance the audio performance of the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        1/6/22